'CüRRiER, Judge,
delivered the opinion of the court.
The defendant was proceeded against in the St. Louis Court of Criminal Correction, by information, for selling intoxicating liquors in quantities less than ten gallons. The information charges that the sales were made to one William Ingersoll and to “ divers other persons whose names were to the affiant (complainant) unknown.” There was no proof of any sale to Inger-soll, but the evidence tended to show the fact of sales to other parties. It is objected that there is a fatal variance between the allegations and proofs. This objection seems to be founded upon the assumption that it is not alleged that the names of the “divers other persons” mentioned in the complaint were unknown .to the complainant.. That fact is distinctly averred, as a recurrence to the complaint will show. The variance between the pleadings and proofs was immaterial. (2 Whart. Am. Crim. Law, §§ 2443-4.)
Let the judgment be affirmed.
The other judges concur.